PER CURIAM:
In the third week of May of 1987, claimant Kathy L. Doss was operating her 1987 Colt Vista automobile on McJunkin Road in Nitro. Gravel and a tar-like substance was present on the road. This material splashed onto claimants' automobile. Claimants seek $915.00, which includes $315.00 as the cost of cleaning the car and punitive damages.
Claimant Kathy L. Doss testified that she was returning home from work at approximately 5:00 p.m on the day of the incident. She had observed crews in respondent's trucks placing material on the road earlier. At the date of hearing, the claimants had not had the substance cleaned off the vehicle.
Claimant Barry Doss testified that he had observed respondent's vehicles placing the tar substance on the road and then returning to place gravel. At the time of this incident, he remembered that the weather was very warm.
Andrew Morgan Allen, maintenance assistant with respondent, for an area including Putnam and Boone Counties and Corridor G. testified that the location of the accident is included in his area. Tar was applied at that location on April 20, 1987. At that time, respondent patched holes in the road by spraying asphalt and placing chips in the holes. Between April 20, 1987, and the third week in May, 1987, he stated that he did not have any complaints concerning the tar. He was notified of a problem on May 21, 1987. On that occasion, the asphalt bled. Bleeding is not a problem which normally occurs after tar is applied. From his experience with this procedure, it is his opinion that the high temperature caused the problem. He and his crew only "chipped" the holes in the road.
It is the opinion of the Court that the tar was placed on the road by respondent and the damage to claimants' automobile occurred when the substance bled through the road surface which did not have a sufficient amount of chips to protect vehicles from the splashing of tar. For this reason, the Court was disposed to make an award to claimants in the amount of $315.00. The Court disallows that portion of the claim for punitive damages claim.
Subsequent to the hearing, the claimants advised the Clerk of the Court that their automobile damage claim had been paid to them by their automobile insurance company, except for the deductible amount of $100.00
*149Award of $100.00.